      Case 4:20-cv-00273-CDL-MSH Document 4 Filed 11/04/20 Page 1 of 1

                          IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   DUBLIN DIVISION

JASON RANDALL GUEST,                         )
                                             )
             Plaintiff,                      )
                                             )
       v.                                    )          CV 320-069
                                             )
RUTLEDGE STATE PRISON,                       )
                                             )
              Defendant.                     )
                                        _________

                                        ORDER
                                        _________

       Plaintiff filed this case in the Southern District of Georgia even though the named

defendant is located in Muscogee County, Georgia, and the events in Plaintiff’s complaint

allegedly occurred in Muscogee County. (See doc. no. 1.) Because Muscogee County is in

the Middle District of Georgia, the proper venue is the Columbus Division of the Middle

District of Georgia. 28 U.S.C. § 1391(b).

       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Columbus Division.                   28 U.S.C.

§ 1406(a). The Court also DIRECTS the Clerk to forward the file to that District.

       SO ORDERED this 4th day of November, 2020, at Augusta, Georgia.
